Citation Nr: 1626186	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  06-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected post-traumatic acquired psychiatric disability.

2.  Entitlement to a higher evaluation for service-connected headaches rated as 30 percent disabling effective March 21, 2014.

3.  Entitlement to a higher evaluation for service-connected seizure disorder rated as 10 percent disabling prior to March 21, 2014 and 40 percent disabling thereafter.

4.  Entitlement to a higher evaluation for service-connected traumatic brain injury (TBI) rated as 40 percent disabling since October 23, 2008.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2004 and November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Notably, the issues originally certified to the Board involved a claim for a disability characterized as service-connected "post traumatic phobic neurosis with headache and dizziness," and a claim of entitlement to service connection for seizures.  As a result of development during the appellate process, the evidence disclosed an underlying TBI with residuals that included headaches, seizure disorder and an acquired psychiatric disorder.  As such, as stated in prior remands, the Board finds that entitlement to higher ratings for headaches, seizure disorder, TBI and PNN must be considered as part of the Veteran's current claim since the current version of Diagnostic Code (DC) 8045 states that all areas of dysfunction may require evaluation, including cognitive, emotional/behavioral and physical dysfunction.  38 C.F.R. § 4.124a, DC 8045.  

The Board next observes that its May 2012 decision dismissed a claim of entitlement to TDIU, as it had been withdrawn from appeal by the Veteran.  However, the Veteran has subsequently attributed his unemployability, in part, due to his seizure disorder and/or TBI residuals.  See, e.g., VA examinations dated June 2012.  The record also discloses a 2004 decision by the Social Security Administration (SSA) which determined that the Veteran was unemployable due to his seizure disorder.  As such, and in light of the Board's decision below, the Board finds that the issues of entitlement to TDIU and/or SMC benefits have been reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, the issue of TDIU is raised); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim, if reasonably raised, is deemed a component of an increased rating claim on appeal); Buie v. Shinseki, 24 Vet. App. 242 (2010) (VA has a duty to maximize benefits which requires an assessment all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to a higher rate of SMC).

The issues of entitlement to TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran manifests TBI residuals which include headaches, dizziness, an acquired psychiatric disorder and seizures.

2.  The Veteran's headache disorder has been manifested by characteristic prostrating attacks occurring on an average of once a month since the inception of the appeal on June 21, 2004.

3.  The Veteran's seizure disorder has been manifested by an average of at least one major seizure every three months since the inception of the appeal on June 21, 2004.

4.  The Veteran's acquired psychiatric disability has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, judgment and mood due to such symptoms as suicidal ideations, impaired impulse control with episodes of violence, near continuous panic affecting his ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances with prolonged periods of not leaving his home, since the inception of the appeal on June 21, 2004.

5.  Since October 23, 2008, the Veteran's TBI residuals other than headaches, seizure disorder and an acquired psychiatric disorder have not met, or more nearly approximated, a severity level of "3" for any impairment facet level.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for service-connected headaches have been met effective June 21, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8100 (2015).

2.  The criteria for a rating of 70 percent for service-connected post-traumatic acquired psychiatric disability have been met effective June 21, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9403 (2015).

3.  The criteria for a disability rating of 80 percent for seizure disorder have been met effective June 21, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8910 (2015).

4.  The criteria for a disability rating greater than 40 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For an increased-compensation claim, the Court of Appeals of Veterans Claims (Court) held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In the present appeal, the Veteran was provided with a content complying VCAA notification letter in November 2006, which is after the initial adjudication.  However, the claim was subsequently readjudicated on multiple occasions to include as recently in September 2015.  The Board concludes that the duty to notify has been met, and that any timing deficiencies have been cured.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and available VA treatment records.  The Veteran was also afforded multiple VA examinations in connection to his claim, to include a TBI protocol examination as recent as September 2015.  This matter has been remanded several times, with the most recent remand in July 2015, in order to obtain update VA treatment records, adequate VA examinations addressing all aspects of the TBI residual, and adjudication of all TBI residuals.  The Board finds that the AOJ complied with the most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Additionally, neither the Veteran nor his representative has argued the existence of any procedural or development deficits.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual summary

The case at hand has a complicated medical and procedural history.  The Board, therefore, will consider the Veteran's entire history since service to properly evaluate all aspects of his service-connected disability at issue.

Historically, STRs show the Veteran's treatment for head injuries sustained in service.  In pertinent part, a skull series, taken in June 1975, showed complaints of dizziness and headaches since head trauma in April 1975, with intermittent weakness of the left hand.  No fracture was seen on review, and the pineal was not calcified so no comment could be made regarding shift.  An electroencephalogram (EEG) in June 1975 revealed normal results.  A June 1975 neurology consultation reflected complaints of headaches and dizziness occurring about once every few days following a head injury. 

In October 1975, the Veteran was injured in an automobile accident when he struck his forehead and jaw on the steering wheel and front windshield of the car.  Following this accident, the Veteran complained of headaches and pain in the right temporal area, as well as "light flashes at times."  In November 1975, he was again treated for headaches, as well as vomiting and flashes of light, accompanying the headaches and loss of consciousness. 

A December 1975 clinical narrative summary reveals that the Veteran was admitted to the intensive care unit for neuropsychiatric observation.  Historically, in May 1975, the Veteran had an accident in the wheel well of an airplane when the auxiliary power unit was turned on without warning.  He bumped his head at that time and, following this accident, experienced dizziness, headaches, decreased hearing, increased nervousness, and paresthesia in his left hand - all on an episodic basis but particularly when exposed to the noise level of aircraft engines on the flight line.  The general physical examination was within normal limits and neurological consultation was also essentially within normal limits.  The practitioner provided an impression of post-concussive syndrome, prolonged, with some possible psychological overlay but no organic pathology found. 

An STR, dated in March 1977, showed findings of posttraumatic phobic neurosis (PPN), mild, manifested by fainting, fatigue, headaches, decreased hearing and paresthesia when exposed to flight line noise level and secondary conclusive head injury. 

A VA treatment record, dated in August 1979, showed that the Veteran underwent medical treatment after falling down the stairs.  In December 1980, he was treated for headaches and a high pitched whine in his ears, which he believed were the result of a head injury in service.  A VA treatment record, dated later that month, reflected the Veteran's description of "passing out" episodes since 1975, along with severe headaches followed by passing out for 10 to 15 minutes.  The Veteran noted that his headaches and passing out began after he sustained a head injury in service. 

In a VA psychiatric evaluation, dated in November 1981, the Veteran reported that when he was a jet engine mechanic he was injured, which caused him to black out.  During the examination, he described symptoms of blacking out, dizziness, headaches, vision problems, increased sleepiness, and memory lapse since his in-service accident.  He also provided a history of breaking his jaw on multiple occasions. 

Also in November 1981, the Veteran underwent a VA neurology evaluation, where it was determined that the blackouts could represent seizures.  After undergoing a thorough clinical evaluation, during which he reported symptoms of seeing a dazzling light then losing muscle power, the physician provided a clinical impression of temporal lobe epilepsy and prescribed Dilantin. 

In a statement, received in November 1981, the Veteran noted that, due to headaches and dizzy spells related to his in-service head injury, he experienced 10 episodes of blackouts when he lost all consciousness.  He noted that he fractured his jaw after one of the blackouts. 

By means of a rating decision dated February 1982, the AOJ granted service connection for PNN with headache and dizziness, and assigned an initial 30 percent rating under DC 9403 (phobic disorder).  This rating contemplated a psychoneurotic disorder resulting in definite impairment in the ability to establish or maintain effective and wholesome relationships with people is considerably impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, DC 9403 (1981).  The AOJ also determined that chronic organic residuals of head injury were not found.

A February 1983 private treatment record showed that the Veteran was prescribed 100 milligrams of Dilantin by a VA neurologist.  A March 1983 private treatment record showed the Veteran "checked-the-box" for "seizures or epilepsy" on an admission medical screening. 

In a statement received in March 1983, the Veteran reported that he developed a dental problem in 1975 because his jaws "locked-up."  He also asserted that, in November 1981, he fell down the stars because he blacked out, due to his service-connected neurosis condition, and fractured his jaw. 

A VA neurology evaluation, dated in December 1983, performed by the same neurologist as the November 1981 evaluation, included a cranial nerves and extremities examination.  The Veteran was again diagnosed with temporal lobe epilepsy aggravated clinically.

Private treatment records, dated in April and June 1984, revealed a diagnosis of a seizure disorder. 

A VA neuropsychiatric evaluation, dated in February 1988, showed that the Veteran reported that he developed seizures, with treatment since 1980, including being prescribed Dilantin. 

A November 2000 EEG report revealed an impression of 9Hz posterior dominant frequencies which reacted to eye opening, drowsiness which occurred with diffuse slowing in the theta range, but deeper stages of sleep did not occur.  Hyperventilation and photic stimulation were unremarkable, and the Veteran was diagnosed with a normal awake and drowsy EEG.  The clinical correlation indicated that the EEG gave no evidence of electrical cerebral dysfunction. 

A May 2003 SSA examination was performed, during which the Veteran complained of a seizure disorder due to injuries sustained in military service.  The Veteran reported that his seizures involved seeing flashing lights and then feeling light-headed.  He described losing consciousness, shaking and becoming rigid, and biting his tongue, as well as occasionally becoming incontinent.  He averaged one seizure every two months but, over the last 4 months, he had averaged one seizure per month due to being under a great deal of anxiety and stress.  The average of 1 seizure per month was not his usual pattern.  The physician opined that the frequency of the seizures had increased over the last four months despite the Veteran's compliance with his Dilantin treatment. 

A statement received from a VA Medical Center (VAMC), in June 2003, showed that the Veteran had a history of partial complex seizures, and that he had been evaluated by neurology in the past.  The Veteran was diagnosed with complex partial seizure disorder.

A September 2003 VA treatment record showed the Veteran complained of falling down the stairs the day before, and experiencing swelling of the lower jaw from left to right with painful swallowing.  He was also referred to a PTSD psychiatrist for medication management due to a full range of PTSD and major depressive disorder (MDD) symptoms related to his in-service accident.  In March 2004, he was noted to manifest moderate anxiety due to chronic pain restrictions.

A May 2004 VA neurology note showed a history of epilepsy, usually nocturnal.  The physician noted the Veteran's seizures are usually well-controlled but he had one 4 weeks ago because he did not take his Dilantin.  He was diagnosed with epilepsy. 

Notably, in May 2004, the Veteran was granted entitlement to SSA benefits based on a primary diagnosis of seizures. 

In June 2004, the Veteran filed a claim for an increased rating for his "service connected 'seizure disorder.'"  His contemporaneous VA clinic records reflected diagnoses of PTSD, major depressive disorder, anxiety not otherwise specified (NOS) and alcohol dependence.  He consistently reported symptoms of bad nerves, jitters, anxiety, poor sleep, anger, and claustrophobia.  He often reported nightmares, flashbacks, depression, panic attacks, suicidal thoughts and homicidal thoughts.  He described an episode of depression wherein he did not leave his bed for several days.  He had feelings of resentment with an inability to forgive.  See VA Treatment Records dated September 2003, August 2004, November 2004, February 2005, March 2005, April 2005 and June 2005.  However, his mental status examinations were generally unremarkable for orientation, speech and thought process.  In August 2004, he was assigned a GAF score of 45.

On VA mental disorders examination in July 2005, the Veteran described his current situation as "chaotic," "routine," and "mostly dull."  He slept 5 hours, had a variable appetite, had "good" energy and was somewhat isolative.  He was "down" over half the time, was self-critical for past decisions, felt guilt from past actions, and had anxiety due to pain and not functioning like everyone else.  He was unable to work due to seizures, pain and medications taken for pain, but not psychological.  He experienced nightmares twice per month, avoided heights, had insomnia due to pain, and was irritable.  He described his relationships as "beautiful," having "ok" concentration and "Memory '97%.'"  His personality disorder symptoms included lack of trust, feeling mistreated, being distant to protect himself, chronic anger, and bottling up his anger followed by headaches.

On examination, the Veteran presented as clean, neatly groomed, appropriately dressed and casually dressed.  Psychomotor activity, speech, thought process and thought content were unremarkable.  He was described as cooperative, friendly, relaxed, attentive and carefully choosing his words.  Affect was normal and mood was good.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts and/or homicidal thoughts.  Attention, orientation and judgment were intact.  The Veteran had partial insight into his disability.  He had mild sleep impairment due to pain.  He also had poor impulse control with episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His remote, recent and immediate memory was intact.  The examiner offered diagnoses of specific phobia of heights, mild, by history; depressive disorder NOS, situational; substance abuse, drugs, in remission; alcohol abuse in partial remission; and depressive disorder NOS, situational.  The examiner assigned a GAF score of 75 for phobia/posttraumatic neurosis, a GAF of 71 for depression, and a GAF score of 51 for personality disorder (PD).  The examiner commented that the Veteran was not disabled from a psychiatric point of view.

On VA general medical examination in August 2005, the Veteran endorsed experiencing seizures approximately 4 times per year accompanied by left-sided paralysis, left hand paresthesia, poor coordination and memory loss.  He also endorsed anxiety, depression, loss of control/violence potential, sleep impairment, confusion and panic attacks.  He denied difficulty with interpersonal relationships or disturbances of vegetative function.  His neurologic examination was unremarkable.  His psychiatric examination demonstrated normal affect, mood, judgment, and comprehension of commands.  There was no inappropriate behavior, hallucinations/delusions or obsessive behavior.  

The Veteran underwent a VA neurology examination in November 2007.  The examiner noted the history of in-service head injury, with a period of unconsciousness for an unknown period of time, followed by being dazed and confused for 45 minutes.  Additionally, the Veteran claimed to have been in an auto accident in 1976 at Travis Air Force Base, with facial injuries and loss of consciousness.  The Veteran reported that, at the time of the first accident, he began to experience flashes of light and a feeling of his throat closing up, along with pressure in his head.  He claimed to be incontinent during these episodes and had tongue biting.

On physical evaluation, the examiner observed that there was no pain with palpation over frontal and maxillary sinuses, no photophobia during the examination, normal jaw opening, no pain evoked in temporomandibular joints (TMJs) during side to side motion, no pain on palpation of mastoid processes, and no meningeal signs.  The Veteran had normal range of motion in the cervical spine, but pain at end-points, and slightly forward flexed posture.

On neuro-examination, for mentation, the examiner described that the Veteran as alert, conversant, and cooperative with the examination.  Intact speech and language were noted and insight was poor to fair.  He appeared nervous with obvious anxiety.  No pressured speech was observed and the Veteran denied current suicidal and homicidal ideation.  On cranial nerve evaluation, II to XII showed only bilateral endpoint nystagmus.  On motor evaluation, strength was noted as 5 out of 5 with no drift.  On reflexes evaluation, the Veteran displayed 2 out of 4 throughout.  On sensory evaluation, the Veteran had sensation intact to light touch and pinprick throughout.  On coordination evaluation, the Veteran was intact for all 4 limbs, with very mild distal tremor.  Gait was described as uncertain but stable with intact Romberg.  It was noted that CT studies, performed in December 2005, showed no acute intracranial abnormality, no acute cervical spine abnormality, and degenerative disc disease with associated bony changes at lower cervical levels involving the C5 to C6 and C6 to C7 levels. 

The examiner provided a review of the Veteran's service records and VA treatment records.  However, the examiner failed to discuss the Veteran's contentions that he experienced symptoms of a seizure disorder within one year of service, and did not address the Veteran's early diagnosis of temporal lobe epilepsy. 

The examiner opined that the Veteran's case was complicated.  The examiner noted that the Veteran had blackout spells variously diagnosed as seizures, fainting spells, and sequelae of panic attacks or PTSD symptoms.  The examiner noted that the Veteran had been treated with an anticonvulsant but did not have a firm diagnosis of a seizure disorder established based on review of the available records.  The examiner opined that the Veteran had risk factors for epilepsy, including the head traumas sustained while in military service.  The examiner noted that an EEG and MRI of the brain with contrast were ordered to see if there was additional evidence for underlying central nervous system pathology that could support a diagnosis of a seizure disorder.  The examiner concluded that, at this point, it would be speculative to render a diagnosis of a seizure disorder.  The examiner indicated that, if the EEG and MRI scans were negative, then video EEG monitoring would be recommended to try to capture one of his events and make a firmer diagnosis.  The examiner also noted that the Veteran should be referred to the Neurology Seizure clinic for re-evaluation and discussion of treatment options. 

In December 2007, the Veteran underwent a VA MRI of the brain and an EEG consult, the results of which were added as a December 2007 addendum to the November 2007 neurology examination report.  Here, the neurologist noted MRI findings of no evidence of intracranial hemorrhage or space occupying lesion, ventricles, sulci and basal cisterns that were normal in size, multiple foci of high FLAIR signal in the deep white matter that likely represented chronic ischemic changes, no evidence of abnormal brain parenchymal enhancement, no diffusion restriction to suggest acute cerebral infarction, and normal visualized flow voids of the major vessels at the base of the brain.  Technical summary included occipital dominant rhythm of 9 to 10 Hz, and low voltage 18 to 22 Hz activity present in the anterior leads.  The neurologist provided an impression that the Veteran's EEG was within the range of normal variation.  The neurologist noted that these were essentially negative studies that neither confirmed nor refuted findings of a possible seizure diagnosis, and alternative explanations for the Veteran's blackout spells persisted.  The neurologist opined that a seizure disorder was possible but still speculative, and recommended video EEG monitoring by neurology to try to capture one of these events and make a firmer diagnosis.  The neurologist also recommended that the Veteran be referred to the Neurology Seizure Clinic for reevaluation and discussion of treatment options.

A January 2008 VA mental health note included the Veteran's report of occasional headaches.  He described spending time with his girlfriend and enjoying flying kites twice a week.  He denied suicidal or homicidal ideations, manic symptoms, PTSD symptoms, or cognitive symptoms.  He did not feel helpless, hopeless or worthless.  The examiner assigned a GAF score of 60.  An April 2008 VA clinic record noted the Veteran's report of panic attacks, which lasted approximately 15 to 20 minutes, which occurred every 2 to 3 days.  He endorsed additional symptoms of depression, anxiety, claustrophobia, nightmares, occasional intrusive thoughts and flashbacks.  He used to get into fights regularly, and still became angry.  Mental status examination was significant for depressed and anxious mood with a mildly dysthymic/irritable affect.  Otherwise, there was no significant impairment of hygiene, speech, thought process, cognition, judgment, insight, orientation or memory.  The examiner assigned a GAF score of 60.  

However, an April 2008 VA mental health and behavioral assessment note reflected the Veteran's report of depressive symptoms including passive suicidal ideations, anxiety symptoms, PTSD symptoms and anxiety symptoms.  On mental status examination, the Veteran was casually dressed and demonstrated normal speech.  His thought process was logical and goal directed without evidence of looseness of associations, flight of ideas or tangentiality.  His thought content was negative for delusions, paranoid ideation, suicidal or homicidal ideation, and obsessions.  There were no hallucinations or illusions.  The Veteran had an euthymic mood with a full-range and appropriate affect.  He was alert and oriented to person, place and time with his memory being intact.  Abstraction abilities were present.  Insight and judgment were fair.  The examiner assigned a GAF score of 48.

In February 2009, the Veteran described panic attacks every other day.  He felt depressed.  He was angry at his ex-supervisor, but denied suicidal ideations, homicidal ideations and audio/visual hallucinations (SI/HI/AVH).  On mental status examination, there was no significant impairment of hygiene, speech, affect, thought process, thought content, judgment or insight.  Orientation and memory were unremarkable.  He was assigned a GAF score of 65.  In November 2009, he described not leaving his house over the past 2 months as he had run out of depression medications.  He described an overall worsening of his symptoms which included insomnia, nervousness, anger issues, low motivation and energy, decreased appetite and sleep difficulty.  He had an episode of slamming his step-son against the wall, who had stolen over $500 worth of tools from the Veteran.  

On VA mental disorders examination in March 2010, the Veteran reported intense fear of heights, depressed mood, problems concentrating, sleep impairment, decreased appetite, fear of heights, claustrophobia, nightmares, avoidance of television, and feelings of hopelessness.  He indicated that he did not like to be around people, so he mostly sat in the dark or outside or spent time with his girlfriend.  The Veteran also reported that he attempted suicide three years ago by ramming his car into a rail; after that he gave his car away in fear that he would attempt to try it again.  The Veteran also reported that, at times, he had urges to hurt others which resulted in him giving his shotgun away.  He described the relationship with his girlfriend as "great" and the relationships with his grandchildren as "beautiful" when had the chance to see them.  He also had one friend with whom he spoke and visited weekly.  However, he avoided high places and driving on the highway as they induced panic attacks.  He last worked in April 2000, at which time he injured his back.  He described difficulty finding employment due to his age, back and seizures.  The Veteran described forgetting things with dizziness due to headaches.

Upon mental status examination, the Veteran arrived on time.  He was appropriately groomed, and casually dressed.  His manner was cooperative and friendly with appropriate eye contact.  His speech was unremarkable, and thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  His mood was generally euthymic with some reported anxiety.  Affect was within normal limits (WNL).  The Veteran denied suicidal/homicidal ideation, plan and intent.  The examiner noted that the Veteran was quick to point out his many difficulties from the start of the interview, and opined that it was possible he exaggerated his symptoms at times.  The Veteran was fully oriented and demonstrated no concentration difficulties.  His fund of knowledge appeared adequate, his immediate retention was good, and his judgment and insight appeared fair.  The examiner opined that the Veteran did not meet the PTSD criteria and diagnosed anxiety disorder NOS and depressive disorder NOS.  It was noted that the current diagnosis of anxiety disorder NOS was the same disorder as the service-connected neurosis/phobia.  A GAF score of 61 was assigned, which represented mild persistent symptoms with some difficulty in functioning.

On VA neurology examination in March 2010, the Veteran described his current headache disorder as manifested by headaches usually accompanied by panic attacks every other day, precipitated by anxiety and stress, which were completely functionally disabling.  He was on no specific medications for headaches, and avoided taking over-the-counter medications due to fear of "mixing" them with his prescribed medications.  Neurologic examination was significant for an estimated 4/5 lower extremity strength and an antalgic gait.  The examiner diagnosed severe vascular/migraine headaches and panic disorder.  

Thereafter, the Veteran's VA clinic records reflect his report of recurrent seizures manifested by tongue biting, chewing on the inside of his mouth and urinating on himself.  In May 2010, the Veteran described an improvement in social isolation as meeting his mailman - although he did not strike up a conversation.  Mental status examination was significant only for irritable affect.  Mental status examinations in August and September 2010 were unremarkable.

The Veteran testified before the undersigned in August 2011.  He described a head injury in service followed by seizures as well as symptoms such as anxiety attacks and forgetfulness.  He treated his seizure disorder with 300 mg. of Dilantin per day, but still had occasional seizures.  He had not worked since 2000.  He experienced 3 panic attacks per day, and felt on the verge on having a panic attack as he did not take his medication due to fear of being incoherent at the hearing.  He had impaired ability to understand conversations at times, and he did not socialize with the public.  He did speak to his neighbors, but was mostly isolated.  He forgot things easily.  He had difficulty completing tasks.  He no longer drove.  When taking medications, he could sleep for 3 days in a row.  The Veteran's witness friend noted that the Veteran had a tendency to forget their conversations from the previous day.  He slept for days when taking his medications.

In pertinent part, VA clinic records reflect continued report of seizure activity.  In September 2011, the Veteran described staying mainly indoors to avoid contact with the public due to lack of trust.  He continued to have panic attacks, was depressed most of the time, had concentration difficulty and decreased appetite.  His mental status examination was significant for squeezing of his hands and anxious mood.  A GAF score of 55 was assigned.

In a decision dated May 2012, the Board awarded service connection for seizure disorder, and remanded an issue of entitlement to an evaluation in excess of 30 percent for service-connected PPN with headaches and dizziness.  It was noted that PPN with headaches and dizziness was diagnosed by VA examination in 1981 and attributed as secondary to a head injury incurred in service with symptomatology which included psychosomatic symptoms as well as slow response to digit test and serial subtractions.  The Board also dismissed a claim of entitlement to TDIU.

The Board then observed that, since the 1981 diagnosis, the state of medical knowledge concerning the effects of TBIs had substantially increased.  Effective October 23, 2008, VA revised the criteria for evaluating TBIs which evaluate cognitive functioning, emotional/behavioral functioning and physical functioning.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); 38 C.F.R. § 4.124, Diagnostic Code 8045.  The Board then remanded this claim for a TBI evaluation.

By means of a rating decision dated May 2012, the AOJ implemented the award of service connection for seizure disorder and assigned an initial 10 percent rating, under DC 8999-8911, effective June 21, 2004.

A June 2012 VA TBI examination diagnosed the Veteran with TBI, post-concussive disorder and posttraumatic seizure disorder.  The examiner identified the Veteran has voicing complaint of mild memory loss without objective evidence on testing; normal judgment; routinely appropriate social interaction; always being oriented; normal motor activity; normal visual spatial orientation; having three or more subjective symptoms which mildly interfered with work; having one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both but did not preclude them; no communication impairment; normal consciousness; seizures; headaches; dizziness/vertigo; and mental disorder.  The Veteran attributed his unemployability since 2000 due to these symptoms which reduced his work efficiency, caused increased absenteeism, prevented driving and participating in high risk occupations due to his seizures. 

On VA mental disorder examination in September 2012, the Veteran was diagnosed with anxiety disorder NOS which was the same disorder as service-connected neurosis/phobia as well as adjustment disorder with depressed features.  At that time, the Veteran reported current symptoms of being depressed and/or anxious for most of the day, he slept better when taking his medications, and had diminished interest in all social activities - citing difficulty trusting others.  He had nightmares and avoided exposure to heights and bridges due to fear of falling.  At these times, he experienced symptoms of panic including shortness of breath, sweating and muscle tensing.  The Veteran described a chronic sense of irritability although his anger never resulted in outbursts.  He often ground his teeth during waking hours.  He denied symptoms of mania, psychosis, obsessive compulsive behaviors, eating disorders or somatoform disorders.  He described a sense of forgetfulness, often forgetting his intended destination and concentration difficulties.  Since the last examination, he had 2 transient episodes of suicidal ideation but he denied intent.  He also had one incident of homicidal ideation when his step-son admitted to stealing his fishing rod.  They fought physically and, when the step-son went to retrieve a knife, the Veteran retrieved a shotgun and went so far as to cock it.  The Veteran described homicidal ideations which occurred 1 to 2 times per month, and lasted 5 to 7 days on average.

On mental status examination, the Veteran was appropriately groomed and casually dressed.  He appeared his stated age.  He used a cane with an unremarkable gait.  Manner was cooperative.  The Veteran's eye contact was appropriate, and his speech was unremarkable.  His thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  His mood was dysphoric, and his affect was consistent with mood.  There was no current homicidal or suicidal ideation, plan, or intent.  The Veteran reported independently managing his hygiene and household chores, medications and being able to drive.  

The examiner found the Veteran to have symptoms of depressed mood, anxiety, suspiciousness, panic attacks which occurred weekly or less often, impairment of short and long term memory such as retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner assigned a GAF score of 60 as the Veteran retained the ability to interact appropriately with coworkers and supervisors, adapt to routine work environments, and understand/follow simple instructions.  However, the Veteran displayed disrupted occupational functioning as evidenced by reported social avoidance and occasional panic attacks related to being near other people which would make work involving frequent contact with multiple people difficult.  Additionally, the Veteran often remained in his home due to feelings of mistrust and suspicion of others and fear of driving in vehicles, which also constituted barriers to full and reliable employment.

The examiner further commented that the Veteran's primary barrier to employment appeared to be complications arising from his seizure disorder and physical health problems.  His emotional and physical health status as well as quality of life were negatively impacted by his psychiatric symptoms - specifically, his struggles with subjective isolation, occasional intense feelings of panic, physical health problems, occasional interference in performing routine self-care activities due to physical pain, and reduction in recreational pursuits.

The examiner indicated that the Veteran's symptoms of depressed mood and suicidal ideation were related to his diagnosis of adjustment disorder with depressive features, and his symptoms of panic, avoidance of bridges and heights, avoidance of social situations and suspiciousness of others appeared to be related to his anxiety disorder NOS.  His disengagement in activities once enjoyed appeared accounted for by both mental health diagnoses and his physical health concerns.  His symptoms related to concentration, anxiety and irritability were inextricably intertwined across his TBI and mental health diagnosis.  The examiner indicated that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

On VA neurology examination in September 2012, the Veteran reported a history of persistent headaches manifested by head pain, a whining sound in both ears, photophobia, nausea and inability to bear noises - occurring once or twice a month and lasting 1 to 2 hours in duration - that required him to go to a quiet room.  He obtained some relief of symptoms with hydrocodone and amitriptyline.  His headaches could be precipitated by stress and certain perfumes.  He described his unemployability as being related to seizures and back pain.  A vestibular examination report noted symptoms of vertigo which occurred less than once a month, and lasted less than 1 hour in duration.  

An addendum report, dated August 2013, confirmed a diagnosis of TBI with post-concussive disorder and posttraumatic seizure disorder.

A November 2013 VA neuropsychological examination included clinical interview and history as well as multiple neuropsychiatric tests.  Cognitive testing showed variable performance with his lowest scores in unstructured verbal learning and memory, although the average contextual verbal memory recall and visual memory delayed recall.  His performance on effort/performance validity testing ranged from within normal limits to below expectation suggesting that the results may underestimate his ability.  The Veteran described cognitive difficulties from day to day, and there was no compelling evidence that the subjective cognitive difficulties were associated with objective cognitive impairment.  The examiner opined that the subjective cognitive complaints were intertwined across the TBI and psychiatric diagnoses, which could not be differentiated.  The Veteran reported black out episodes which did not fit the typical pattern for seizures, and it was noted that there were no recent clinic appointments related to assessing these seizure-like episodes.

The Veteran was afforded a series of VA examinations in March 2014.  On mental status examination, the Veteran reported that he did not like to be around a lot of people because he was easily angered.  He indicated that he typically tried to stay calm, although he got easily excited and agitated.  At times, he was afraid to sleep due to reliving his accident.  He reported an episode of headache in January which lasted one month.  He had irritability problems.  He reported being engaged to his fiancée, a relationship that had lasted nine years.  He had 14 children, and had regular family contact.  He managed his own finances while his fiancée managed the household chores.  He typically spent the day sitting in the backyard, mostly gardening although he may read or watch television.  He worked in his garden and flew kites as a hobby.  He felt limited due to the effects of medications, which made him feel groggy.  He denied suicidal thoughts.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss and difficulty establishing and maintaining effective relationships.  Ultimately, the examiner opined that the Veteran's level of impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

A neurology examination report noted a history of tonic-clonic seizures or grand mal seizures (generalized convulsive seizures).  The Veteran described a history of intermittent seizures - manifested by generalized tonic-clonic convulsions and episodes of unconsciousness - every 2 months since service treated with 300 mg. of Dilantin daily.  He had at least 2 major seizures in the past 2 years, and at least one major seizure in the last 3 months.  The Veteran reported an inability to drive due to the frequency of seizures, and that his seizures significantly reduced his employment opportunities.

Another neurology examination report reflected a diagnosis of posttraumatic headaches which were predominantly vascular.  The Veteran described his headaches as localized to the top of his head and radiating to the occipito-temporal region.  They were sharp in character, and moderate to severe in intensity with associated symptoms of nausea, dizziness, blurred vision, photophobia and phonophobia.  He had these headaches approximately once a month, and they lasted 1 day in duration.  He had prostrating headaches once every 5 to 6 months.  The Veteran indicated that his prostrating headaches did not allow function.

By means of a rating decision dated April 2014, the AOJ awarded a 30 percent rating for posttraumatic headaches effective March 21, 2014, and a 40 percent rating for seizure disorder effective March 21, 2014.

Finally, the Veteran underwent an appropriate VA TBI protocol examination in September 2015.  With respect to memory, attention, concentration and executive functions, the Veteran demonstrated subjective complaints without objective evidence on testing.  His judgment was normal, social interaction was routinely appropriate, he was always oriented in all spheres and had normal motor activity.  The Veteran reported sporadic sleep.  He had continued headaches, although they were not as bad as they used to be.  His headaches occurred every 2 to 3 weeks, and could last 1 to 3 days in duration.  His worse headaches, which were 8/10 in severity, occurred twice a month and occasionally interfered with the job he was performing.  The Veteran's seizures - consisting of biting down, seeing flashes and becoming disoriented - occurred 4 to 5 times a year.  His last seizure occurred one month previous.  The Veteran did not manifest one or more neurobehavioral effects which interfered with workplace or social interaction.  He was able to communicate by written and spoken language, and comprehend written and spoken language.  His consciousness was normal.  On examination, he was well-groomed and appeared his stated age.  Mood was euthymic, speech was fluent, and conversation was appropriate.  Thoughts were goal-directed.  The cranial nerve and reflex exams were normal.  There was no increased tone or spasticity.

In a rating decision dated September 2015, the AOJ granted "service connection" for TBI and assigned an initial 40 percent rating effective October 23, 2008.

Applicable Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

At the outset, the Board notes that the Veteran filed an "increased rating" claim for seizure disorder on June 21, 2004 and an increased rating claim for PNN in February 2005.  His June 2004 claim was technically a service-connection claim.  In the interim, the Veteran has been recognized to manifest psychiatric disability, seizures and headaches due to his TBI.

The criteria for evaluation of TBI were amended effective October 23, 2008.  The final rulemaking specified that the new, more favorable criteria cannot be applied prior to that date.  73 Fed. Reg. 54693 (Sept. 23, 2008).

Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. was rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, was rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

Since October 23, 2008, the amended criteria recognize the validity and impact of the subjective criteria reported by the Veteran, and ratings in excess of a minimal 10 percent are allowable.  The current criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

 Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

Headache disorders are rated under DC 8100, covering migraine headaches.  Under DC 8100, prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling; less frequent attacks are rated noncompensable.  38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Epilepsy, whether grand mal under DC 8910 or petit mal under DC 8911, is rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a.

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, DC 8911.

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, DC 8910, Note (1), (2).

The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As discussed above, this case has a complicated factual, medical and procedural history due to the inherent complications and difficulties in evaluating a TBI claim.  The Veteran initiated an appeal from a June 21, 2004 filing for an "increased" rating for a seizure disorder - which at the time was not service-connected.  However, since that time, he has consistently pursued VA compensation for multiple aspects of disability found to be attributable to TBI residuals.  

The Board generally observes the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  VA has a duty to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  In light of VA's adjudicative duties, the Board will evaluate all aspects of TBI residuals effective to the date of claim on June 21, 2004 as this is the benefit sought by the Veteran which is properly within the Board's appellate jurisdiction.

Headaches

The Veteran manifests recurrent headaches as a result of his TBI residuals.  An April 2014 rating decision awarded a 30 percent rating for posttraumatic headaches effective March 21, 2014 - the date of a VA examination.  The Veteran's headaches were previously evaluated as a symptom of PNN "with headache and dizziness."  According to the AOJ, the Veteran's March 2014 examination demonstrated characteristic prostrating attacks averaging one in 2 months over the last several months.

The record reflects a consistent history of recurrent headaches since service - although there is some variation regarding the character, frequency, duration and severity of these headaches.  Overall, the Board finds no credible lay or medical evidence that such headaches increased in severity in March 2014.  To the contrary, at a September 2015 VA TBI examination, the Veteran generally described an overall improvement of his headache over time.  On this evidentiary record, the Board resolves reasonable doubt in favor of the Veteran by finding that his headache disorder has been manifested by characteristic prostrating attacks occurring on an average of once a month since the inception of the appeal on June 21, 2004.  Thus, a 30 percent rating is granted for headaches under Diagnostic Code 8100 since June 21, 2004.

However, the Board finds that the criteria for a rating greater than 30 percent for headaches have not been met for any time during the appeal period.  In this respect, while the Veteran has described some episodes of prostrating headache, the Veteran has not described his prostrating type of headaches as "very frequent" or productive of severe economic inadaptability.  See, e.g., VA clinic record dated January 2008 (reporting occasional headaches); VA neurology examination dated November 2010 (reporting headaches with panic attacks every other day which were functionally disabling); VA neurology examination dated September 2012) (reporting headaches requiring rest which occurred once or twice a month, and lasting 1 to 2 hours in duration); and VA examination dated March 2014 (reporting prostrating headaches once every 5 to 6 months).  Notably, the Veteran's November 2010 report combined the effects of panic attacks and headaches and the stated frequency of every other day is at variance with his other reports.  Also, in September 2012, the Veteran attributed his unemployability to seizures and back pain rather than his headache disorder.

Overall, the Board finds that the credible lay and medical evidence demonstrates that the Veteran's headache disorder did not meet, or more closely approximate, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for any time during the appeal period.  There is no further reasonable doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Seizure disorder

The Veteran manifests seizures as a result of his TBI residuals.  An April 2014 rating decision awarded a 40 percent rating for seizures effective March 21, 2014 - the date of a VA examination.  The Veteran's seizures were previously evaluated as 10 percent disabling effective June 21, 2004.  The basis for the AOJ's award of a 40 percent rating is unclear.

At the March 2014 VA examination, the Veteran described intermittent seizures - manifested by generalized tonic-clonic convulsions and episodes of unconsciousness - which occurred every 2 months since service.  By definition, these are major seizures.  See 38 C.F.R. § 4.124a, DC 8911 (defining a major seizure as being characterized by generalized tonic-clonic convulsions and episodes of unconsciousness).  Thus, the Veteran described major seizures which occurred 6 times per year since service which is consistent with an 80 percent rating.  

On the other hand, the VA examiner next indicated that the Veteran experienced at least 2 major seizures in the past 2 years, and at least one major seizure in the last 3 months.  This information is inconsistent with the lay history provided by the Veteran (as discussed above).  The examiner further reported that the Veteran did not manifest "minor" psychomotor seizures.  Overall, the Board cannot determine the basis for the inconsistencies in the March 2014 VA examination report.

Historically, the Veteran has provided varying descriptions of his seizure activity.  See, e.g., SSA examination dated May 2003 (describing a usual pattern of 1 seizure every two months manifested by loss of consciousness, shaking, rigidity, tongue biting and incontinence); VA examination dated August 2005 (describing approximately 4 seizures per year accompanied by left-sided paralysis, left hand paresthesia, poor coordination and memory loss); VA examination dated November 2007 (reporting seizures manifested by flashes of light, head pressure, throat tightening, incontinence and tongue biting described by the examiner as blackout spells); and VA examination dated September 2015 (describing seizures characterized as biting down, seeing flashes and becoming disoriented which occurred 4 to 5 times a year).

In totality, the Board cannot determine that the Veteran's description of history of seizure activity to the VA examiner in March 2014 is not an accurate reflection of his actual seizure activity since service.  As noted above, at the March 2014 VA examination, the Veteran described major seizures which occurred 6 times per year since service.  Notably, the Veteran has been deemed disabled due to seizures by SSA wherein he described a usual pattern of major seizures occurring once every two months.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's seizure disorder has more nearly approximated the criteria for at least 1 major seizure every three months since June 21, 2004.  As such, an 80 percent rating is granted effective June 21, 2004. 

However, a higher rating is not warranted for any time since June 21, 2004.  In this respect, the Veteran has not described, and the medical evidence does not show, an average of 1 major seizure per month for any time during the appeal period.  The Board observes that, in May 2003, the Veteran did describe a 4-month period of averaging one seizure per month which was not his usual pattern and possibly attributable to stress and anxiety.  His subsequent descriptions, as discussed above, described seizures of even less frequency than 1 every 2 months.  Thus, the Board finds that the lay and medical evidence does not more nearly approximate an average of 1 major seizure per month for any time during the appeal period.

Acquired psychiatric disorder

The Veteran's acquired psychiatric disability is rated under 38 C.F.R. § 4.130, DC 9403.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.  Notably, the Board attributes all psychiatric symptoms and impairment of function to be of service-connected origin.  Mittlieder v. West, 11 Vet. App. 181 (1998).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Veteran contends that his service-connected acquired psychiatric disorder is more severe than the 30 percent rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's psychiatric disability more nearly approximate the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's disability approximates at least the 70 percent rating criteria, and thus, an increased rating is warranted.

Early in the appeal period, the Veteran was diagnosed with PTSD, major depressive disorder, anxiety NOS and alcohol dependence.  At that time, the Veteran has consistently reported symptoms of bad nerves, jitters, and claustrophobia.  He often reported nightmares, depression, panic attacks and suicidal thoughts.  See VA Treatment Records dated September 17, 2003, August 4, 2004, April 28, 2008, February 9, 2009.  Most recently, the Veteran's diagnoses consist of anxiety NOS and depression NOS.  The Veteran reported having panic attacks three times per week, nightmares, flashbacks, isolation, hypervigilance, depressed mood, loss of energy, insomnia, and excessive anxiety.  See VA Treatment Records dated September 1, 2011, February 19, 2014.  

The summary of the evidence shows that, during the relevant appeal period, the Veteran's psychiatric symptoms have manifest predominantly by depression, avoidance, sleep disturbances, nightmares, difficulty concentrating, short-term memory problems, alcohol dependency, and severe isolation.  At times, he also exhibited suicidal and homicidal ideations and actions.  Also at times, he would not leave his home for prolonged periods of time due to panic.  Overall, the Board finds that the Veteran's acquired psychiatric disability has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, judgment and mood due to such symptoms as suicidal ideations, impaired impulse control with episodes of violence, near continuous panic affecting his ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances with prolonged periods of not leaving his home.  Thus, a 70 percent rating is warranted under DC 9403.

In reaching this conclusion, the Board has considered the lay evidence of record, specifically, the testimony of the Veteran and his friend at the August 2011 Board hearing.  At that time, the Veteran reported having difficulty concentrating, panic attacks, difficulty understanding conversations, and memory loss.  His friend testified that the Veteran often isolated himself from his family and disappeared for weeks at a time.  See Board Transcript dated August 15, 2011.  The Board finds that this testimony is consistent with the evidentiary record.

The Board also finds the Veteran to be a consistent historian and his testimony as to his symptomatology is not only competent but also highly credible and consistent with the medical evidence of record.  As such, the Board finds the lay evidence of record to be highly probative in support of the Veteran's claim. 

However, the Board finds that the criteria for a 100 percent rating have not been met for any time since June 21, 2004.  In this respect, there is no lay or medical evidence of gross impairment in thought processes or communication.  The Veteran does not report, and the medical evidence does not demonstrate, persistent delusions or hallucinations.  The Veteran has engaged in inappropriate behavior such as voicing suicidal ideations and having had 2 violent episodes with his step-son, but such behavior is not shown to be "persistent."  The Veteran has not reported, and the evidence does not show, significant impairment of performing activities of daily living, and there is no credible evidence of inability to maintain minimal personal hygiene.  There is no evidence of memory loss for names of close relatives, own occupation or own name.  Additionally, the GAF scores assigned during the appeal period have been 45 or better reflecting some residual occupational and social functioning.  

Overall, the Board finds that the lay and medical evidence does not more nearly approximate the criteria for a 100 percent rating for any time during the appeal period.  There is no further reasonable doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TBI

Finally, the Board must also address the appropriate ratings for any additional TBI effects which have not been independently addressed above.  The Board views the evaluation for TBI in the context of the Veteran's claim for an increased rating for PNN filed on June 21, 2004.  Here, the AOJ's September 2015 rating decision granted "service connection" for TBI and assigned an effective date of October 23, 2008 (the date of the revised TBI criteria).  The Board's prior remands clearly found that increased rating claim for PNN filed on June 21, 2004 reasonably raised the issue of entitlement to a separate rating for TBI residuals.  Thus, the Board finds that a separate TBI rating must be considered effective June 21, 2004.  

However, prior to October 23, 2008, DC 8045 (brain disease due to trauma) provided for a 10 percent rating, and no more, for purely subjective complaints under DC 9304.  Here, the Veteran has been assigned a 70 percent rating under the General Rating Formula for Mental Disorders and his headaches and seizures have been separately rated since June 21, 2004.  There is no lay or medical evidence of multi-infarct dementia.  Thus, a higher rating for TBI residuals prior to October 23, 2008 is not warranted.

Effective October 23, 2008, the AOJ has assigned a 40 percent rating for TBI under the revised TBI criteria based upon a score of 2 for the subjective symptoms facet which represents the maximum rating for subjective symptoms that moderately interfere with work and activities of daily living.

However, the Board finds that the Veteran does not meet the criteria for a higher rating based upon consideration of the remaining facets.  The lay evidence establishes subjective complaint of mild memory loss, which is consistent with a score of 1 for the facet involving memory, attention, concentration and executive functions.  However, the VA examination reports and assessments in the clinic setting have demonstrated no objective evidence of memory, attention, concentration or executive functions and, certainly, no such impairment rising to the level of moderate or greater.  

There is no lay or medical evidence of impairment of judgment rising to the level of moderately severely impaired, such as occasionally being unable to identify, understand and weigh alternatives of decisions, understand the consequences and make reasonable decisions.  There is also no lay or medical evidence of social interaction which is inappropriate most or all of the time.  There is also no lay or medical evidence of any significant impairment of orientation, motor activity, visual spatial orientation, or communication.  The Veteran does manifest some neurobehavioral effects which interfere with social and workplace interaction, such as irritability, lack of motivation and impaired impulse control, but such factors were considered to support the 70 percent rating for PNN.  In any event, such neurobehavioral effects are not shown to interfere with social and workplace interaction on most days or to require occasional supervision for safety of self or others.

Thus, the Board finds that the criteria for a rating greater than 40 percent for residuals of TBI are not met for any time during the appeal period.  There is no reasonable doubt of material fact to be resolved in the Veteran's favor.


Extraschedular consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected TBI residuals has had on his activities of work and daily living.  However, the Board finds that all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has been assigned separate ratings for headaches, seizures and psychiatric impairment with higher schedular ratings available.  However, the criteria for higher ratings have not been met.  Additionally, the Veteran has been assigned a separate rating for TBI residuals not captured by these separate ratings.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Board finds no evidence or argument that the combined effect of his service-connected conditions result in an exceptional circumstance in this case.  Thus, further discussion of Johnson is not necessary. 

Thus, the criteria for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation have not been met.


ORDER

A 30 percent for headaches, effective June 21, 2004, is granted.

A 70 percent rating for an acquired psychiatric disorder, effective June 21, 2004, is granted.

An 80 percent rating for seizure disorder, effective June 21, 2004, is granted.

A rating greater than 40 percent for TBI is denied.



REMAND

As discussed above, the record reasonably raises the claims of entitlement to TDIU and SMC.  The Board remands these issues for proper notice and initial AOJ development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  After completion of any necessary notice, adjudicate the Veteran's claims of entitlement to TDIU and SMC benefits.  If the benefits sought on appeal are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


